Exhibit 10.1(b)

June 1, 2012

Warrington Asset Management LLC

200 Crescent Court – Suite 900

Dallas, Texas 75201

Attention: Mr. Scott C. Kimple

 

  Re: Management Agreement Renewal

Dear Mr. Kimple:

We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2013 and all
other provisions of the Management Agreement will remain unchanged.

 

  •  

Warrington Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Brian Centner at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1290.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Brian Centner   Brian Centner   Chief
Financial Officer and Director

 

WARRINGTON ASSET MANAGEMENT LLC By:   /s/ Scott Kimple Print Name: Scott Kimple

BC/sr